          Case 2:20-cv-00062-JCC Document 21 Filed 01/15/21 Page 1 of 3



 1                                               THE HONORABLE JOHN C. COUGHENOUR

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 9                                   AT SEATTLE

10   THERESE ROHLING PLATT,

11                                Plaintiff,                 No. 2:20-cv-00062-JCC

12                         v.                                ORDER GRANTING STIPULATED
                                                             MOTION TO CONTINUE
13   HOLLAND AMERICA LINE, INC., a Washington
     corporation; HOLLAND AMERICA LINE - U.S.A., a
14   Delaware corporation; HOLLAND AMERICA LINE,
     N.V. LLC., a Curacao corporation; and HAL
15   ANTILLEN N.V., a Curacao corporation,

16                                Defendants.

17
            Based upon the parties’ Stipulated Motion and the Court being fully advised in the
18
     premises, IT IS NOW THEREFORE, ORDERED, ADJUDGED, and DECREED, that the
19
     following dates shall be amended as follows:
20

21

22

23


      ORDER GRANTING STIPULATED MOTION
      TO CONTINUE – Page 1
      Case No. 2:20-cv-00062-JCC
         Case 2:20-cv-00062-JCC Document 21 Filed 01/15/21 Page 2 of 3



 1                         Event                      Current Date          Proposed Date

 2

 3

 4

 5

 6   Pleading Amendments & Third-Party              October 19, 2020      February 19, 2021
     Actions
 7

 8

 9

10   Discovery-Related Motion Deadline             December 24, 2020        April 26, 2021

11   Discovery Cutoff                                January 25, 2021       May 25, 2021
12   Mediation                                       February 8, 2021        June 7, 2021
13   Dispositive Motion Deadline                    February 23, 2021       June 23, 2021
     Disclosure of Expert Reports
14
     Rebuttal Expert Reports                         March 25, 2021         July 26, 2021
15
     Motions in Limine                                April 23, 2021       August 20, 2021
16   Pre-trial Statement
17
     Exchange Proposed Jury Instructions and          April 29, 2021       August 27, 2021
     Verdict Forms
18
     LR 16 Settlement Conference Deadline              May 4, 2021        September 3, 2021
19
     Proposed Pretrial Order                          May 14, 2021        September 14, 2021
20

21   Trial Briefs and Proposed Voire Dire / Jury      May 20, 2021        September 20, 2021
     Instructions
22
     4-Day Jury Trial                              May 24, 2021 at 9:30   September 27, 2021
23                                                        a.m.


     ORDER GRANTING STIPULATED MOTION
     TO CONTINUE – Page 2
     Case No. 2:20-cv-00062-JCC
          Case 2:20-cv-00062-JCC Document 21 Filed 01/15/21 Page 3 of 3



 1   ORDERED this15th day of January, 2021.

 2

 3

 4

 5

 6                                            _______________________________________
                                              THE HONORABLE JOHN C. COUGHENOUR
 7                                            UNITED STATES DISTRICT COURT JUDGE
                                              WESTERN DISTRICT OF WASHINGTON
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


      ORDER GRANTING STIPULATED MOTION
      TO CONTINUE – Page 3
      Case No. 2:20-cv-00062-JCC
